Citation Nr: 1549475	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  08-22 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to residuals of a fractured pelvis.

[The issue of entitlement to payment of or reimbursement for medical expenses incurred on March 29, 2012, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2009 substantive appeal the Veteran requested a hearing before the Board but subsequently withdrew his request.

Since the most recent adjudication of the Veteran's claim by the agency of original jurisdiction in a December 2008 statement of the case, additional VA medical records have been associated with the claims file, but are not pertinent to the issue of whether a current right hip disability is either related to the Veteran's service-connected residuals of a fractured pelvis or otherwise related to service.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  


FINDINGS OF FACT

1.  The claim for service connection for a right hip disability was previously denied in an August 2004 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  Neither right hip bursitis nor any other right hip disability was caused or aggravated by the Veteran's service-connected fractured pelvis, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a right hip disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.1103 (2015).

2.  The additional evidence presented since the August 2004 rating decision is new and material, and the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a right hip disability, to include as secondary to residuals of a fractured pelvis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed right hip disability in March 2008.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's representative's contention in an October 2015 brief that the March 2008 VA examiner, while opining as to whether the Veteran's right hip bursitis was related to residuals of his fractured pelvis, did not opine as to whether such right hip bursitis was aggravated as a result of his service-connected fractured pelvis.   The Board discusses this contention, as well as its reasons for nonetheless finding the March 2008 examination report adequate, in detail below.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in a March 2008 rating decision and December 2008 statement of the case, the RO denied the Veteran's service connection claim on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO most denied service connection for a right hip condition in an August 2004 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), (c); 3.160(d); 20.302, 20.1103.

The August 2004 denial was based, in part, on the RO's finding that the Veteran did not have a clinically diagnosed right hip disability.  Evidence obtained since the August 2004 rating decision includes a March 2008 VA examination report containing a diagnosis of right greater trochanteric bursitis.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has a current right hip disability.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right hip disability. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record does not reflect, and the Veteran has not contended, that a right hip disability began in service or is otherwise directly related to service.  Service treatment records reflect no complaints or treatment related to any right hip problem, and at the time of his February 1979 examination for separation from service the Veteran was noted to have had a normal clinical evaluation of the lower extremities and musculoskeletal system.  Rather, as reflected in his October 2007 claim, the Veteran contends that a right hip disability is result of his service-connected fractured pelvis residuals; service treatment records reflect that the Veteran incurred such pelvic fracture in November 1976.  

For the reasons set forth below, the Veteran's service connection claim must be denied.

The most probative evidence on the question of whether the Veteran has a hip disability related to his service-connected fractured pelvis residuals is the report of a March 2008 VA examination.  The March 2008 VA examiner examined the Veteran and reviewed the record, noting that the Veteran was claiming service connection for a right hip condition secondary to service-connected disability of fractured pelvis, which service medical records revealed to be of the left superior pubic ramus.  The examiner noted that a September 2007 right hip X-ray revealed a normal right hip, and on the anterior/posterior view of the entire pelvis there was no evidence of residuals of the left superior pubic ramus fracture, which appeared to have healed completely.  The examiner also noted that a September 2007 physical therapy consult note noted the Veteran to be tender over the right trochanteric bursa, and that the Veteran stated on the March 2008 examination that that was exactly where his right hip pain was located.  The examiner further noted that a brief examination of the Veteran's right hip revealed no decreased range of motion and no appearance of pathology of the right hip joint except for tenderness over the right greater trochanteric bursa.

Based on examination of the Veteran and review of the objective medical data and medical literature, the examiner diagnosed right greater trochanteric bursitis, and opined that such disorder was not the result of the Veteran's well-healed left superior pubic ramus fracture.  The examiner explained that a left superior pubic ramus fracture, as incurred by the Veteran, was one that usually results in little or no disability and then only on the left side.  

The Board finds the March 2008 VA report and opinion to be persuasive.  The examiner was a physician who reviewed the record and based his opinion on examination of the Veteran and review of the objective medical data and medical literature.  The examiner also provided the clear and persuasive rationale that a completely healed left superior pubic ramus fracture, with no apparent disabling residuals, would not medically affect the Veteran's right hip, and even with disabling affects would usually only affect the left side.  

Furthermore, the basis of the VA examiner's rationale is supported by the medical evidence of record.  February 2002 VA X-rays of the pelvis in connection with a clinical history of "residuals fractured pelvis" revealed that anterior/posterior film of the pelvis with both hips in the neutral position demonstrated minimal deformity at the junction of the left inferior pubic ramus and ischium consistent with residual from an old healed fracture, and that the remainder of the pelvis was not remarkable and the sacroiliac and visualized hip joints appeared intact.  On February 2002 VA examination, the Veteran was noted to have "had no complaints relative to his pelvis," the pelvis was level, there was no tenderness over the area of his pelvis fracture, and he was assessed as having no objective findings of the pelvis on physical examination. 

Moreover, there is no medical opinion or other such competent evidence linking any current right hip disability of the Veteran to his service-connected pelvis fracture.  While in his May 2008 notice of disagreement the Veteran asserted that his right hip problem was explained to him by a doctor as having "something to do with [his gait] due to [his] pelvis being broken," neither he nor his representative has identified or submitted any such evidence.  

The Board notes the Veteran's representative's contention in an October 2015 brief that the March 2008 VA examiner, while opining as to whether the Veteran's right hip bursitis was related to residuals of the Veteran's fractured pelvis, did not opine as to whether such right hip bursitis was aggravated as a result of his service-connected fractured pelvis.   

However, the Board finds that the March 2008 VA examiner adequately addressed the question of whether the Veteran's diagnosed right hip bursitis was aggravated by his service-connected pelvis fracture.  Again, the examiner explained in his opinion that the Veteran's service-connected fractured pelvis was a completely healed left superior pubic ramus fracture with no apparent disabling residuals; he stated that a left superior pubic ramus fracture, as incurred by the Veteran, was one that usually results in little or no disability, and then only on the left side.  Although the examiner did not specifically use the word "aggravated," a reasonable and common sense reading of the report clearly reflects the opinion that the Veteran's service-connected pelvis fracture did not result in any disabling effects, and certainly none that would affect his right hip condition.  Thus, the Board finds that the March 2008 medical report, read reasonably as a whole, clearly articulates that the Veteran's diagnosed right hip bursitis was not caused, aggravated, or otherwise medically affected by his completely healed and nondisabling service-connected left superior pubic ramus fracture.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder"); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Therefore, the evidence weighs against a finding that right hip bursitis or any other right hip disability was caused or aggravated by the Veteran's service-connected fractured pelvis, or is related to service in any other way.  Accordingly, service connection for a right hip disability, to include as secondary to residuals of a fractured pelvis, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right hip disability is reopened and, to that extent only, the appeal is granted.

Service connection for a right hip disability, to include as secondary to residuals of a fractured pelvis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


